Citation Nr: 1750516	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-28 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for multiple myeloma.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel



INTRODUCTION

The Veteran served honorably in the U.S. Marine Corps from April 1990 to December 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado that, in pertinent part, denied service connection for multiple myeloma.  


FINDING OF FACT

The Veteran does not have a current diagnosis of multiple myeloma.


CONCLUSION OF LAW

The criteria for service connection for multiple myeloma have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to his medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2017).  Here, the Veteran was provided with the relevant notice and information in July 2011, prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion under certain circumstances when necessary to make a decision on the claim.  Here, the Veteran's service records and identified private treatment records have been obtained and associated with the claims file.  The Board recognizes that he has not been afforded a VA medical examination.  However, for the reasons discussed below, there is insufficient competent evidence in the record to trigger VA's duty to provide such an evaluation in this case.




II.  Service Connection - Legal Standard

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Service connection may also be granted on a secondary basis when there is competent evidence that a current disability is proximately due or has been aggravated by an already service-connected disability.  38 C.F.R. § 3.310.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2017).  An appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  

III.  Service Connection - Analysis

The Board notes at the outset that the cornerstone of any service connection claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The Veteran seeks service connection for multiple myeloma, which he contends has been caused by his service-connected chronic kidney disability.  In support of these contentions, the Veteran identified private treatment records for this condition which have been associated with the Veteran's claims file.

A review of the claims file does include references to a history of multiple myeloma.  For instance, an August 2012 VA treatment note includes a history of this disease that was reportedly not active lately.  However, this record does not appear to reflect the competent diagnosis of a trained medical professional, but rather the lay repetition by the Veteran of his own medical history.  The Board observes that the record does not indicate that the Veteran possesses the medical experience, knowledge, or training to provide a competent opinion regarding medically complex question of whether the diagnostic criteria for multiple myeloma have been met. 

Outside of the reports of medical history that appear in the record, and which appear to be based on the Veteran's lay recitation of past diagnoses, the Board does not find any evidence that a medical professional has provided a diagnosis of multiple myeloma at any point since he filed his claim for service connection.  Ultimately, as there is no competent evidence in the record of a current disability of multiple myeloma, the Board finds that the criteria for service connection for this condition have not been met and his claim must be denied.  With no evidence of a competent current diagnosis, the Board also finds that there is no reasonable doubt to resolve in the Veteran's favor.

As indicated above, VA may in certain circumstances be required to provide a VA medical examination.  This duty is triggered when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the claimant's service or with another service-connected disability, and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the record is devoid of competent evidence of a current disability of multiple myeloma or any competent evidence to suggest that there is any link between his claimed condition to his active duty service or to another service-connected disability.  Accordingly, the Board does not find that VA is required to provide a medical examination.  

Notwithstanding the Board's finding that the Veteran does not have a current diagnosis of multiple myeloma and his claim for service connection for this claim must be denied, the Board does acknowledge that there are some inconsistencies in the record relating to whether the Veteran has a competent current diagnosis of "smoldering" myeloma and/or monoclonal gammopathy.  Specifically, private treatment records include a note from February 2011 indicating the Veteran had experienced a recent infection and abdominal discomfort after eating.  Laboratory test results at that time led to the Veteran's differential diagnosis of monoclonal gammopathy, and the Veteran's treating physician questioned whether the Veteran actually had smoldering myeloma, monoclonal gammopathy, or stage I myeloma.  A clinical record from the same oncologist the following month also included a note that the Veteran's smoldering myeloma could "stay this way for years or he can develop evidence for myeloma."  However, the same treatment note also confirmed that the Veteran did not have any skeletal lesions and asserted that the Veteran had monoclonal gammopathy.  A follow-up visit with this clinician in September 2011 again resulted in a diagnosis of monoclonal gammopathy and included a note that laboratory test results "potentially" put him at a stage of smoldering myeloma and at risk of developing multiple myeloma.  However, that clinical note again reported that the Veteran had no current signs of skeletal lesions.

The Board recognizes that these private treatment records include evidence of some clinical abnormalities that appear to fall short of the clinical diagnosis of multiple myeloma.  The Board is also cognizant of the holding of the U.S. Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  There, the Court found that multiple medical diagnoses or diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims and that the Board must weigh and asses the nature of the current condition a Veteran suffers when determining the breadth of the claim before it.  Clemons, 23 Vet. App. at 5-6.  

However, even assuming that the Veteran's current claim also encompasses claims for service connection for monoclonal gammopathy and/or smoldering myeloma pursuant to Clemons, the Board ultimately finds that the claim must be denied.  As noted above, there does appear to be a competent diagnosis of monoclonal gammopathy in the record.  However, there is no evidence in the record suggesting that there is any direct nexus or link between this condition and the Veteran's active duty service.  The only evidence of record that this condition is proximately due to or aggravated by any service-connected disability is the Veteran's own lay assertions.  As explained above, the record does not indicate that he possesses the expertise, training, or knowledge to provide a competent medical opinion on the issue of whether the Veteran's current monoclonal gammopathy and/or smoldering myeloma has any relationship to his service-connected disability.  As such, the Board must find that there is no competent evidence to suggest that criteria for service connection for monoclonal gammopathy and/or smoldering myeloma have been met, to include on a secondary basis.  With no competent evidence linking either of these conditions to the Veteran's active duty service or any service connected disability, the Board finds that there is no reasonable doubt to resolve and any such claim for service connection for these disabilities must be denied.

Similarly, even assuming that the Veteran's claim should be expanded to include claims of service connection for monoclonal gammopathy and/or smoldering myeloma pursuant to Clemons, the Board does not find that VA's duty to provide a medical examination pursuant to McLendon has been triggered.  The Board recognizes that McLendon requirement of evidence of a link between a current disability and active duty service or a service-connected is a low threshold.  McLendon, 20 Vet. App. at 83.  The Veteran has not contended that his current disability is directly related to his active duty service, but instead has been caused or aggravated by his service-connected kidney disease.  However, aside from the Veteran's lay assertions in this regard, the record is simply devoid of any competent evidence regarding the medically complex question of whether and to what extent the Veteran's current monoclonal gammopathy and/or smoldering myeloma is related to his service-connected kidney disease.  Without any competent evidence indicating the Veteran's monoclonal gammopathy and/or smoldering myeloma is related to active duty service or is proximately due to or aggravated by his service-connected disabilities, the Board does not find that the "low" threshold set forth in McLendon has been met.  Therefore, VA is not required to provide the Veteran with a medical examination.








ORDER

Entitlement to service connection for multiple myeloma is denied.




____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


